Name: Commission Regulation (EC) No 2150/2003 of 9 December 2003 on the issue of licences for the import of certain prepared or preserved citrus fruits (namely mandarins, etc.) in the period from 9 November 2003 to 10 April 2004
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|32003R2150Commission Regulation (EC) No 2150/2003 of 9 December 2003 on the issue of licences for the import of certain prepared or preserved citrus fruits (namely mandarins, etc.) in the period from 9 November 2003 to 10 April 2004 Official Journal L 323 , 10/12/2003 P. 0007 - 0008Commission Regulation (EC) No 2150/2003of 9 December 2003on the issue of licences for the import of certain prepared or preserved citrus fruits (namely mandarins, etc.) in the period from 9 November 2003 to 10 April 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94(1),Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) 3420/83(2),Having regard to Commission Regulation (EC) No 1964/2003 of 7 November 2003 imposing provisional safeguard measures against imports of certain prepared or preserved citrus fruits (namely mandarins, etc.)(3), and in particular Article 8(1) thereof,Whereas:(1) The quantities for which licence applications have been lodged by traditional importers and by new importers pursuant to Article 5 of Regulation (EC) No 1964/2003 exceed the quantities available for products originating in the People's Republic of China (PRC) and in all third countries other than the People's Republic of China.(2) It is now necessary to fix, for each category of importer and product origin, the proportion of the quantity for which application is made which may be imported under licence,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences lodged under Article 5(1) of Regulation (EC) No 1964/2003, shall be met at the percentage rates of the quantities applied for as set out in the Annex hereto.Article 2This Regulation shall enter into force on 11 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 December 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 349, 31.12.1994, p. 53; Regulation as last amended by Regulation (EC) No 2474/2000 (OJ L 286, 11.11.2000, p. 1).(2) OJ L 67, 10.3.1994, p. 89; Regulation as last amended by Regulation (EC) No 427/2003 (OJ L 65, 8.3.2003, p. 1).(3) OJ L 290, 8.11.2003, p. 3.ANNEX>TABLE>